It is ORDERED that the petition for certification is granted and the matter is summarily remanded to the sentencing court to consider the real-time effect of the court’s sequencing of consecutive sentences. Specifically, in imposing a least restrictive or flat prison term preceding a more restrictive prison term, the court is directed to explain the consequence of any sequencing and to justify its exercise of discretion to impose the specific real-time consequence based on the court’s finding and weighing of aggravating factors. See State v. Ellis, 346 N.J.Super. 583, 597, 788 A.2d 849 (App.Div.), affd o.b., 174 N.J. 535, 809 A.2d 796 (2002); see also State v. Kruse, 105 N.J. 354, 359-60, 362, 521 A.2d 836 (1987) (recognizing heightened standard for imposing period of parole *206ineligibility and further stating that “in all cases where it finds parole ineligibility appropriate, the court should state the reasons for the sentence, indicating why it is clearly convinced that the aggravating substantially outweigh the mitigating factors”). Jurisdiction is not retained.